DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of "the second shielding layer being a copper wire" as claimed in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 is objected to because of the following informalities: claim 7, line 2, "the core wire" should be changed to --the core wires--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashishita et al. (2015/0096785).
 	Hayashishita et al. discloses a cable (1) comprising a pair of core wires (2); a shielding layer (6) covering the pair of core wires; and an outer insulating layer (7) covering the shielding layer; wherein each of the core wires includes an inner conductor (11), an inner insulating layer (12) covering the inner conductor, and a first shielding layer (13) covering the inner insulating layer, and each core wire includes only one inner conductor (re claim 1).  Hayashishita et al. also discloses that the cable further comprises at least one ground wire (4, last three lines of [0025]) arranged between the shielding layer and the core wires (Fig. 1) (re claim 7); and the inner insulating layer (12) is made of FEP ([0030]) (re claim 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh (4970352) in view of Hayashishita et al.
 	Satoh discloses a cable (Fig. 4) comprising a pair of core wires; and an outer insulating layer (6) covering the core wires, wherein each of the core wires includes an inner conductor (1), an inner insulating layer (2) covering the inner conductor, and a first shielding layer (col. 2, lines 40-41, the layer of copper in tape 3) covering the inner insulating layer, and each core wire includes only one inner conductor (re claim 1).  Satoh also discloses that the first shielding layer is a pure metal tape which is a copper tape (col. 2, lines 40-41) (re claims 2 and 3); the cable further comprises a second shielding layer (4) covering the first shielding layer, wherein the second shielding layer is a copper wire (col. 3, line 58) (re claim 4), and wherein the second shielding layer wraps the first shielding layer in a spiral winding way (re claim 5).
 	Satoh does not disclose the cable comprising a shielding layer covering the pair of core wires (re claim 1).  Hayashishita et al. discloses a cable comprising a shielding layer (6) covering a pair of core wires (2).  It would have been obvious to one skilled in the art to provide the cable of Satoh with a shielding layer covering the core wires as taught by Hayashishita et al. to improve the overall electrical shielding in the cable.
 	Re claim 5, although not disclosed in Satoh, it would have been obvious to one skilled in the art to longitudinally wrap the first shielding layer of Satoh around the inner insulating layer to meet the specific use of the resulting cable since longitudinally wrapping a shielding layer around an insulating layer is well-known in the art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Hayashishita et al. as applied to claim 5 above, and further in view of Watanabe et al. (2018/0342336).
Satoh, as modified, discloses the invention substantially as claimed including a layer (5) covering the second shielding layer.  Satoh does not disclose the layer comprising a heat-adhesive PET layer and covering the second shielding layer in a spiral winding manner.  Watanabe et al. discloses a (coaxial) cable comprising a layer (5) covering a shielding layer (4) in a spiral winding manner and comprising a heat-adhesive PET layer (last five lines of [0078]).  It would have been obvious to one skilled in the art to substitute the layer (5) of Satoh with a heat-adhesive PET layer and spirally wrap such layer around the second shielding layer as taught by Watanabe et al. to secure the layer (having adhesive) onto the second shielding layer.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashishita et al.
 	Hayashishita et al. discloses the invention substantially as claimed including the shielding layer being a metal tape ([0026], shield conductor 6 is formed by…winding a metal tape laterally around the wrapping 5).  Hayashishita et al. does not discloses said metal tape being a copper or aluminum tape.  However, it would have been obvious to one skilled in the art to modify the metal tape of the shielding layer of Hayashishita et al. to be a copper or aluminum tape to meet the specific use of the resulting cable since copper and aluminum tapes are both well-known for being used as shielding material in electrical cables.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2841